In two proceedings to stay arbitration under the terms of a collective bargaining agreement, petitioner appeals from two orders of the Supreme Court, Kings County, both dated June 6, 1961, which denied its applications to vacate notices and demands for arbitration and to stay *654the arbitration proceedings. Orders affirmed, with one bill of $10 costs and disbursements. The record establishes that there was compliance with the grievance procedure prescribed in paragraph “ Forty-Eighth ” of the collective agreement. The complaints filed by the respondent unions involve arbitrable issues. We pass upon no other question. Beldoek, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.